EXHIBIT 10.2

Execution Version

SUBSIDIARY GUARANTEE AGREEMENT

SUBSIDIARY GUARANTEE (as amended, modified, restated and/or supplemented from
time to time, this “Guarantee”), dated as of March 15, 2013, made by and among
each of the undersigned guarantors (each, a “Guarantor” and, together with any
other entity that becomes a guarantor hereunder pursuant to Section 22 hereof,
collectively, the “Guarantors”) in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent (together with any successor administrative agent, the
“Administrative Agent”), for the benefit of the Guaranteed Creditors (as defined
below). Except as otherwise defined herein, all capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

W I T N E S S E T H :

WHEREAS, Reynolds American Inc. (the “Borrower”), the lenders from time to time
party thereto (the “Lenders”) and the Administrative Agent have entered into a
Term Loan Agreement, dated as of March 15, 2013 (as amended, modified, restated
and/or supplemented from time to time, the “Credit Agreement”), providing for
the making of Term Loans to the Borrower, as contemplated therein (the Lenders,
the Administrative Agent and their subsequent permitted assigns are herein
called the “Guaranteed Creditors”);

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;

WHEREAS, the Credit Agreement requires that this Guarantee be executed and
delivered; and

WHEREAS, each Guarantor will obtain benefits from the incurrence of Term Loans
by the Borrower under the Credit Agreement and, accordingly, desires to execute
this Guarantee in order to induce the Lenders to make Term Loans to the
Borrower;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Guaranteed Creditors and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Guaranteed Creditors as follows:

1. GUARANTEE. (a) Each Guarantor, jointly and severally, irrevocably, absolutely
and unconditionally guarantees as a primary obligor and not merely as surety to
the Guaranteed Creditors the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of the principal of and interest on all Term Loans incurred by the
Borrower, together with all the other obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy



--------------------------------------------------------------------------------

Code, would become due) and liabilities and indebtedness (including, without
limitation, indemnities and fees (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for in the Credit Agreement, whether or not such interest
is an allowed claim in any such proceeding)) owing by the Borrower to any
Guaranteed Creditor, whether now existing or hereafter incurred under, arising
out of or in connection with, the Credit Agreement and the due performance and
compliance by the Borrower with all of the terms, conditions and agreements
contained in the Credit Agreement (all such principal, interest, liabilities,
indebtedness and obligations under this clause (a) being herein collectively
called the “Guaranteed Obligations”).

Each Guarantor understands, agrees and confirms that the Guaranteed Creditors
may enforce this Guarantee up to the full amount of the Guaranteed Obligations
against such Guarantor without proceeding against any other Guarantor or the
Borrower or under any other guarantee covering all or a portion of the
Guaranteed Obligations. This Guarantee is a guarantee of prompt payment and
performance and not of collection.

(b) Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by the Borrower upon the occurrence in
respect of the Borrower of any of the events specified in clauses (h), (i) and
(j) of Article VII of the Credit Agreement, and unconditionally, absolutely and
irrevocably, jointly and severally, promises to pay such Guaranteed Obligations
to the Guaranteed Creditors, or order, on demand.

2. LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor hereunder
is primary, absolute, joint and several, and unconditional and is exclusive and
independent of any other guarantee of the indebtedness of the Borrower whether
executed by such Guarantor, any other Guarantor, any other guarantor or by any
other party, and the liability of each Guarantor hereunder shall not be affected
or impaired by any circumstance or occurrence whatsoever, including, without
limitation: (a) any direction as to application of payment by the Borrower or
any other party, (b) any other continuing or other guarantee, undertaking or
maximum liability of a Guarantor or of any other party as to the Guaranteed
Obligations, (c) any payment on or in reduction of any such other guarantee or
undertaking, (d) any dissolution, termination or increase, decrease or change in
personnel by the Borrower, (e) the failure of the Guarantor to receive any
benefit from or as a result of its execution, delivery and performance of this
Guarantee, (f) any payment made to any Guaranteed Creditor on the Guaranteed
Obligations which any Guaranteed Creditor repays the Borrower pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding,
(g) any action or inaction by the Guaranteed Creditors as contemplated in
Section 5 hereof or (h) any invalidity, rescission, irregularity or
unenforceability of all or any part of the Guaranteed Obligations.

3. OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor or the Borrower, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor or the Borrower and whether or not any
other Guarantor, any other guarantor or the Borrower be joined in any such
action or actions. Each Guarantor waives (to the fullest extent

 

2



--------------------------------------------------------------------------------

permitted by applicable law) the benefits of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by the
Borrower or other circumstance which operates to toll any statute of limitations
as to the Borrower shall operate to toll the statute of limitations as to each
Guarantor.

4. WAIVERS BY GUARANTORS. (a) Each Guarantor hereby waives (to the fullest
extent permitted by applicable law) notice of acceptance of this Guarantee and
notice of the existence, creation or incurrence of any new or additional
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, demand for performance, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by the
Administrative Agent or any other Guaranteed Creditor against, and any other
notice to, any party liable thereon (including such Guarantor, any other
Guarantor, any other guarantor or the Borrower) and each Guarantor further
hereby waives any and all notice of the creation, renewal, extension or accrual
of any of the Guaranteed Obligations and notice or proof of reliance by any
Guaranteed Creditor upon this Guarantee, and the Guaranteed Obligations shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, modified, supplemented or waived, in reliance upon this
Guarantee.

(b) Each Guarantor waives any right to require the Guaranteed Creditors to:
(i) proceed against the Borrower, any other Guarantor, any other guarantor of
the Guaranteed Obligations or any other party; or (ii) pursue any other remedy
in the Guaranteed Creditors’ power whatsoever. Each Guarantor waives any defense
based on or arising out of any defense of the Borrower, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party other than
payment in full in cash of the Guaranteed Obligations, including, without
limitation, any defense based on or arising out of the disability of the
Borrower, any other Guarantor, any other guarantor of the Guaranteed Obligations
or any other party, or the unenforceability of the Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
the Borrower other than payment in full in cash of the Guaranteed Obligations.
The Guaranteed Creditors may, at their election, exercise any right or remedy
the Guaranteed Creditors may have against the Borrower or any other party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Guaranteed Obligations have been paid in full
in cash. Each Guarantor waives any defense arising out of any such election by
the Guaranteed Creditors, even though such election operates to impair or
extinguish any right of reimbursement, contribution, indemnification or
subrogation or other right or remedy of such Guarantor against the Borrower, any
other guarantor of the Guaranteed Obligations or any other party.

(c) Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of the Borrower’s and each other Guarantor’s financial
condition, affairs and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which such Guarantor assumes and incurs hereunder, and has
adequate means to obtain from the Borrower and each other Guarantor on an
ongoing basis information relating thereto and the Borrower’s and each other
Guarantor’s ability to pay and perform its respective Guaranteed Obligations,
and agrees to assume the responsibility for keeping, and to keep, so informed
for so long as this Guarantee is in effect. Each Guarantor acknowledges and
agrees that (x) the Guaranteed Creditors shall have no obligation to investigate
the financial condition or affairs of the Borrower or any other

 

3



--------------------------------------------------------------------------------

Guarantor for the benefit of such Guarantor nor to advise such Guarantor of any
fact respecting, or any change in, the financial condition, assets or affairs of
the Borrower or any other Guarantor that might become known to any Guaranteed
Creditor at any time, whether or not such Guaranteed Creditor knows or believes
or has reason to know or believe that any such fact or change is unknown to such
Guarantor, or might (or does) increase the risk of such Guarantor as guarantor
hereunder, or might (or would) affect the willingness of such Guarantor to
continue as a guarantor of the Guaranteed Obligations hereunder and (y) the
Guaranteed Creditors shall have no duty to advise any Guarantor of information
known to them regarding any of the aforementioned circumstances or risks.

(d) Each Guarantor hereby acknowledges and agrees that no Guaranteed Creditor
nor any other Person shall be under any obligation to pursue any remedy that
such Guarantor may or may not be able to pursue itself any right to which such
Guarantor hereby waives.

(e) Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 and in this Section 4 is made with full knowledge of its significance
and consequences and that if any of such waivers are determined to be contrary
to any applicable law or public policy, such waivers shall be effective only to
the maximum extent permitted by applicable law.

5. RIGHTS OF GUARANTEED CREDITORS. Subject to Section 4, any Guaranteed Creditor
may (except as shall be required by applicable statute and cannot be waived) at
any time and from time to time without the consent of, or notice to, any
Guarantor, without incurring responsibility to such Guarantor, without impairing
or releasing the obligations or liabilities of such Guarantor hereunder, upon or
without any terms or conditions and in whole or in part:

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), or any
liability incurred directly or indirectly in respect thereof, and this Guarantee
shall apply to the Guaranteed Obligations as so changed, extended, increased,
accelerated, renewed or altered;

(b) exercise or refrain from exercising any rights against the Borrower, any
other Loan Party, any other guarantor of the Borrower or others or otherwise act
or refrain from acting;

(c) release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower or other obligors;

(d) settle or compromise any of the Guaranteed Obligations or any liability
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and may subordinate the payment of all or any part thereof to
the payment of any liability (whether due or not) of the Borrower to the
respective creditors of the Borrower other than the Guaranteed Creditors;

 

4



--------------------------------------------------------------------------------

(e) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Guaranteed Creditors regardless of what
liabilities of the Borrower remain unpaid;

(f) consent to or waive any breach of, or any act, omission or default under,
any of the Loan Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify or supplement any of the Loan Documents or
any of such other instruments or agreements;

(g) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against the Borrower to recover full indemnity for any
payments made pursuant to this Guarantee; and/or

(h) take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guarantee
(including, without limitation, any action or omission whatsoever that might
otherwise vary the risk of such Guarantor or constitute a legal or equitable
defense to or discharge of the liabilities of a guarantor or surety that might
otherwise limit recourse against such Guarantor).

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Loan Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any guarantee therefor
shall affect, impair or be a defense to this Guarantee, and this Guarantee shall
be primary, absolute and unconditional notwithstanding the occurrence of any
event or the existence of any other circumstances which might constitute a legal
or equitable discharge of a surety or guarantor except payment in full in cash
of the Guaranteed Obligations.

6. CONTINUING GUARANTEE. This Guarantee is a continuing one and all liabilities
to which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Guaranteed Creditor in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Guaranteed Creditor would
otherwise have. No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Guaranteed Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Guaranteed Creditor to inquire into the capacity or powers
of the Borrower or the officers, directors, partners or agents acting or
purporting to act on its behalf, and any Guaranteed Obligations incurred in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

7. SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS. Any indebtedness of the
Borrower now or hereafter held by any Guarantor is hereby subordinated to the
indebtedness of the Borrower to the Guaranteed Creditors; and such indebtedness
of the Borrower to any Guarantor, if the Administrative Agent, after an Event of
Default has occurred

 

5



--------------------------------------------------------------------------------

and is continuing, so requests, shall be collected, enforced and received by
such Guarantor as trustee for the Guaranteed Creditors and be paid over to the
Guaranteed Creditors on account of the indebtedness of the Borrower to the
Guaranteed Creditors, but without affecting or impairing in any manner the
liability of such Guarantor under the other provisions of this Guarantee. Prior
to the transfer by any Guarantor of any note or negotiable instrument evidencing
any indebtedness of the Borrower to such Guarantor, such Guarantor shall mark
such note or negotiable instrument with a legend that the same is subject to
this subordination. Without limiting the generality of the foregoing, each
Guarantor hereby agrees with the Guaranteed Creditors that it will not exercise
any right of subrogation which it may at any time otherwise have as a result of
this Guarantee (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Guaranteed Obligations have been irrevocably paid in full
in cash; provided, that if any amount shall be paid to such Guarantor on account
of such subrogation rights at any time prior to the irrevocable payment in full
in cash of all the Guaranteed Obligations, such amount shall be held in trust
for the benefit of the Guaranteed Creditors and shall forthwith be paid to the
Guaranteed Creditors to be credited and applied upon the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Loan Documents
or, if the Loan Documents do not provide for the application of such amount, to
be held by the Guaranteed Creditors as collateral security for any Guaranteed
Obligations thereafter existing.

8. GUARANTEE ENFORCEABLE BY ADMINISTRATIVE AGENT. Notwithstanding anything to
the contrary contained elsewhere in this Guarantee, the Guaranteed Creditors
agree (by their acceptance of the benefits of this Guarantee) that this
Guarantee may be enforced only by the action of the Administrative Agent acting
upon the instructions of the Required Lenders and that no other Guaranteed
Creditor shall have any right individually to seek to enforce or to enforce this
Guarantee, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent, for the benefit of the Guaranteed
Creditors upon the terms of this Guarantee. The Guaranteed Creditors further
agree that this Guarantee may not be enforced against any director, officer,
employee, partner, member or stockholder of any Guarantor (except to the extent
such partner, member or stockholder is also a Guarantor hereunder). It is
understood and agreed that the agreement in this Section 8 is among and solely
for the benefit of the Guaranteed Creditors and that, if the Required Lenders so
agree (without requiring the consent of any Guarantor), this Guarantee may be
directly enforced by any Guaranteed Creditor.

9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS. In order to induce
the Lenders to make Term Loans to the Borrower pursuant to the Credit Agreement,
each Guarantor represents, warrants and covenants that:

(a) such Guarantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required;

(b) such Guarantor has the corporate, partnership or limited liability company
power and authority, as the case may be, to execute, deliver and perform the
terms and

 

6



--------------------------------------------------------------------------------

provisions of this Guarantee and each other Loan Document to which it is a party
and has taken all necessary corporate, partnership or limited liability company
action, as the case may be, and, if required, stockholder action, to authorize
the execution, delivery and performance by it of this Guarantee and each such
other Loan Document;

(c) such Guarantor has duly executed and delivered this Guarantee and each other
Loan Document to which it is a party, and this Guarantee and each such other
Loan Document constitutes the legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

(d) neither the execution, delivery or performance by such Guarantor of this
Guarantee or any other Loan Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, will (i) require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) violate the charter, by-laws or other organizational
documents of such Guarantor, (iii) violate any material applicable law or
regulation or order of any Governmental Authority in any material respect,
(iv) violate or result in a default under any material agreement or instrument
binding upon such Guarantor or any of its Subsidiaries or assets, or give rise
to a right thereunder to require any payment to be made by such Guarantor or any
of its Subsidiaries, and (v) result in the creation or imposition of any Lien on
any asset of such Guarantor or any of its Subsidiaries;

(e) no consent or approval of, registration or filing with, or any other action
by, any Governmental Authority, except such as have been obtained or made and
are in full force and effect, is required to authorize, or is required in
connection with, (i) the execution, delivery and performance of this Guarantee
by such Guarantor or any other Loan Document to which such Guarantor is a party
or (ii) the legality, validity, binding effect or enforceability of this
Guarantee or any other Loan Document to which such Guarantor is a party;

(f) there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of such Guarantor,
threatened against or affecting such Guarantor or any of its Subsidiaries or any
laws, regulations or orders enacted or implemented (whether or not currently
effective) by any Governmental Authority (i) that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Guarantee or the other
Loan Documents;

(g) until the termination of all Term Loan Commitments and until such time as
all Guaranteed Obligations have been paid in full (other than indemnities
described in Section 9.03 of the Credit Agreement which are not then due and
payable), such Guarantor will comply, and will cause each of its Subsidiaries to
comply, with all of the applicable provisions, covenants and agreements
contained in Articles V and VI of the Credit Agreement, and will take, or will
refrain from taking, as the case may be, all

 

7



--------------------------------------------------------------------------------

actions that are necessary to be taken or not taken so that no violation of any
provision, covenant or agreement contained in Articles V and VI of the Credit
Agreement, and so that no Default or Event of Default, is caused by the actions
of such Guarantor or any of its Subsidiaries; and

(h) an executed (or conformed) copy of each of the Loan Documents has been made
available to a senior officer of such Guarantor and such officer is familiar
with the contents thereof.

10. EXPENSES. The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent and each
other Guaranteed Creditor in connection with the enforcement of this Guarantee
and the protection of the Guaranteed Creditors’ rights hereunder and any
amendment, waiver or consent relating hereto (including, in each case, without
limitation, the reasonable fees and disbursements of counsel (including in-house
counsel) employed by the Administrative Agent and each other Guaranteed
Creditor).

11. BENEFIT AND BINDING EFFECT. This Guarantee shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Guaranteed Creditors and their successors and assigns.

12. AMENDMENTS; WAIVERS. Neither this Guarantee nor any provision hereof may be
changed, waived, discharged or terminated except with the written consent of
each Guarantor directly affected thereby (it being understood that the addition
or release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released) and with the written consent of the Required Lenders (or, to
the extent required by Section 9.02 of the Credit Agreement, with the written
consent of each Lender).

13. SET OFF. In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York Debtor and
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, each Guaranteed
Creditor is hereby authorized, at any time or from time to time, without notice
to any Guarantor or to any other Person, any such notice being expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by such Guaranteed
Creditor to or for the credit or the account of such Guarantor, against and on
account of the obligations and liabilities of such Guarantor to such Guaranteed
Creditor under this Guarantee, irrespective of whether or not such Guaranteed
Creditor shall have made any demand hereunder and although said obligations,
liabilities, deposits or claims, or any of them, shall be contingent or
unmatured. Each Guaranteed Creditor (by its acceptance of the benefits hereof)
acknowledges and agrees that the provisions of this Section 13 are subject to
the sharing provisions set forth in Section 2.17 of the Credit Agreement.

14. NOTICE. Except as otherwise specified herein, all notices, requests, demands
or other communications to or upon the respective parties hereto shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy and all such notices and communications
shall, when delivered, mailed, telecopied or sent by courier,

 

8



--------------------------------------------------------------------------------

be effective when deposited in the mails, delivered in hand or to the overnight
courier, as the case may be, or sent by telecopier, except that notices and
communications to the Administrative Agent or any Guarantor shall not be
effective until received by the Administrative Agent or such Guarantor, as the
case may be. All notices and other communications shall be in writing and
addressed to such party at (a) in the case of any Guaranteed Creditor, as
provided in the Credit Agreement and (b) in the case of any Guarantor, at its
address set forth opposite its signature page below; or in any case at such
other address as any of the Persons listed above may hereafter notify the others
in writing.

15. REINSTATEMENT. If any claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including, without limitation, the Borrower), then
and in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon such Guarantor, notwithstanding
any revocation hereof, the termination of the Credit Agreement or the
cancellation of any instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to the aforesaid payees hereunder for
the amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.

16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.
(a) THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE GUARANTEED CREDITORS
AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. Each Guarantor hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court thereof, in any action or proceeding
arising out of or relating to this Guarantee or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guarantee or any other Loan
Document shall affect any right that the Guaranteed Creditors may otherwise have
to bring any action or proceeding relating to this Guarantee or any other Loan
Document against any Guarantor or its respective properties in the courts of any
jurisdiction.

(b) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guarantee or any other Loan Document in any court
referred to in clause (a) of this Section 16. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

9



--------------------------------------------------------------------------------

(c) Each party to this Guarantee irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in this Guarantee or any other Loan Document will affect the right of any party
hereto or thereto to serve process in any other manner permitted by law.

(d) EACH GUARANTOR AND EACH GUARANTEED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTEE) HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTEE, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 16.

17. RELEASE OF LIABILITY OF GUARANTOR. (a) This Guarantee shall, as to each
Guarantor, be released (i) if such Guarantor ceases to be a Subsidiary as a
result of a transaction permitted by the Credit Agreement or that has been
consented to in accordance with Section 9.02 of the Credit Agreement, (ii) if
such Guarantor ceases to be a Material Subsidiary in accordance with the
requirements of the definition of “Material Subsidiary” set forth in the Credit
Agreement (including as a result of a designation pursuant to the second proviso
appearing in the first sentence of such definition) or (iii) under the
circumstances described in clause (b) below; provided, except in the case of
preceding clause (iii), that (x) no such release shall occur if such Guarantor
continues to be a guarantor in respect of (I) the Existing Credit Agreement or
(II) any Indebtedness of the Borrower or any other Subsidiary in an aggregate
principal amount equal to or greater than $50,000,000, unless and until such
Subsidiary is (or is being simultaneously) released from its guarantee with
respect to the Existing Credit Agreement or such Indebtedness, as the case may
be, and (y) no such release shall occur if a Default has then occurred and is
continuing.

(b) At such time as the Term Loans and all other Guaranteed Obligations shall
have been paid in full and the Term Loan Commitments have been terminated, the
Guarantors shall be released from their obligations under this Guarantee, all
without delivery of any instrument or performance of any act by any Person.

18. CONTRIBUTION. At any time a payment in respect of the Guaranteed Obligations
is made under this Guarantee, the right of contribution of each Guarantor
against each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this

 

10



--------------------------------------------------------------------------------

Guarantee. At any time that a Relevant Payment is made by a Guarantor that
results in the aggregate payments made by such Guarantor in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment
exceeding such Guarantor’s Contribution Percentage (as defined below) of the
aggregate payments made by all Guarantors in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who has made payments in respect of
the Guaranteed Obligations to and including the date of the Relevant Payment in
an aggregate amount less than such other Guarantor’s Contribution Percentage of
the aggregate payments made to and including the date of the Relevant Payment by
all Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (a) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (b) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment to the time of each
computation; provided that no Guarantor may take any action to enforce such
right until the Guaranteed Obligations have been irrevocably paid in full in
cash and all Term Loan Commitments have been terminated, it being expressly
recognized and agreed by all parties hereto that any Guarantor’s right of
contribution arising pursuant to this Section 18 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations owing under this Guarantee. As used in this Section 18: (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by
(y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this Guarantee) on
such date. Notwithstanding anything to the contrary contained above, any
Guarantor that is released from this Guarantee pursuant to Section 17 hereof
shall thereafter have no contribution obligations, or rights, pursuant to this
Section 18, and at the time of any such release, if the released Guarantor had
an Aggregate Excess Amount or an Aggregate Deficit Amount, same shall be deemed
reduced to $0, and the contribution rights and obligations of the remaining
Guarantors shall be recalculated on the respective date of release (as otherwise
provided above) based on the payments made hereunder by the remaining
Guarantors. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 18, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash. Each of the Guarantors recognizes and acknowledges that the rights
to contribution arising hereunder shall constitute an asset in favor of the
party entitled to such contribution. In this connection, each Guarantor has the
right to waive its contribution right against any Guarantor to the extent that
after giving effect to such waiver such Guarantor would remain solvent, in the
determination of the Required Lenders.

 

11



--------------------------------------------------------------------------------

19. LIMITATION ON GUARANTEED OBLIGATIONS. Each Guarantor and each Guaranteed
Creditor (by its acceptance of the benefits of this Guarantee) hereby confirms
that it is its intention that this Guarantee not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act or any similar Federal or state law. To effectuate the
foregoing intention, each Guarantor and each Guaranteed Creditor (by its
acceptance of the benefits of this Guarantee) hereby irrevocably agrees that the
Guaranteed Obligations guaranteed by such Guarantor shall be limited to such
amount as will, after giving effect to such maximum amount and all other
(contingent or otherwise) liabilities of such Guarantor that are relevant under
such laws and after giving effect to any rights to contribution pursuant to any
agreement providing for an equitable contribution among such Guarantor and the
other Guarantors, result in the Guaranteed Obligations of such Guarantor in
respect of such maximum amount not constituting a fraudulent transfer or
conveyance.

20. COUNTERPARTS. This Guarantee may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

21. PAYMENTS. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense and on the same basis as payments are made
by the Borrower under Sections 2.15 and 2.16 of the Credit Agreement.

22. ADDITIONAL GUARANTORS. It is understood and agreed that any Subsidiary of
the Borrower that elects to execute a counterpart of this Guarantee after the
date hereof pursuant to the Credit Agreement shall become a Guarantor hereunder
by executing a joinder agreement in form and substance satisfactory to the
Administrative Agent and delivering same to the Administrative Agent, in each
case with all documents and actions required to be taken to the reasonable
satisfaction of the Administrative Agent.

23. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Guarantee
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guarantee.

* * *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be executed and
delivered as of the date first above written.

 

R. J. REYNOLDS TOBACCO HOLDINGS, INC.

    R.J. REYNOLDS TOBACCO CO. By:  

/s/ Daniel A. Fawley

    By:  

/s/ Daniel A. Fawley

Name:   Daniel A. Fawley     Name:   Daniel A. Fawley Title:   Senior Vice
President and Treasurer     Title:   Vice President and Treasurer Address for
Notices:     Address for Notices:

P.O. Box 2866

401 N. Main St.

Winston-Salem, NC 27102

Phone: 336-741-5500

Fax: 336-741-2998

   

401 N. Main St.

Winston-Salem, NC 27101

Phone: 336-741-5000

Fax: 336-741-7598

REYNOLDS FINANCE COMPANY     CONWOOD HOLDINGS, INC. By:  

/s/ Caroline M. Price

    By:  

/s/ Daniel A. Fawley

Name:   Caroline M. Price     Name:   Daniel A. Fawley Title:   President    
Title:   Vice President and Treasurer Address for Notices:     Address for
Notices:

1007 N. Orange Street, Suite 1402

Wilmington, DE 19801

Phone: 302-425-3550

Fax: 302-425-3554

   

401 N. Main St.

Winston-Salem, NC 27101

Phone: 336-741-2000

Fax: 336-741-2998

R. J. REYNOLDS GLOBAL PRODUCTS, INC.     AMERICAN SNUFF COMPANY, LLC By:  

/s/ Daniel A. Fawley

    By:  

/s/ Daniel A. Fawley

Name:   Daniel A. Fawley     Name:   Daniel A. Fawley Title:   Vice President
and Treasurer     Title:   Vice President and Treasurer Address for Notices:    
Address for Notices:

P.O. Box 688

401 N. Main St.

Winston-Salem, NC 27102

Phone: 336-741-5500

Fax: 336-741-2998

   

5106 Tradeport Dr.

Memphis, TN 38141

Phone: 901-761-2050

Fax: 336-728-0396

[Signature Page – Reynolds American Inc. – Subsidiary Guarantee]



--------------------------------------------------------------------------------

ROSSWIL LLC     R. J. REYNOLDS TOBACCO COMPANY By:  

/s/ Daniel A. Fawley

    By:  

/s/ Daniel A. Fawley

Name:   Daniel A. Fawley     Name:   Daniel A. Fawley Title:   Vice President
and Treasurer     Title:   Treasurer Address for Notices:     Address for
Notices:

401 N. Main St.

Winston-Salem, NC 27101

Phone: 336-741-2000

Fax: 336-741-2998

   

P.O. Box 2959

401 N. Main St.

Winston-Salem, NC 27102

Phone: 336-741-5000

Fax: 336-741-7598

REYNOLDS INNOVATIONS INC.     RAI SERVICES COMPANY By:  

/s/ Daniel A. Fawley

    By:  

/s/ Daniel A. Fawley

Name:   Daniel A. Fawley     Name:   Daniel A. Fawley Title:   Treasurer    
Title:   Senior Vice President and Treasurer Address for Notices:     Address
for Notices:

P.O. Box 685

401 N. Main St.

Winston-Salem, NC 27102

Phone: 336-741-5700

Fax: 336-741-7598

   

P.O. Box 464

401 N. Main St.

Winston-Salem, NC 27102

Phone: 336-741-4500

Fax: 336-741-2998

SANTA FE NATURAL TOBACCO COMPANY, INC.     By:  

/s/ Daniel A. Fawley

      Name:   Daniel A. Fawley       Title:   Vice President and Treasurer      
Address for Notices:      

One Plaza La Prensa

Santa Fe, NM 87507

Phone: 505-982-4257

Fax: 505-986-8445

     

[Signature Page – Reynolds American Inc. – Subsidiary Guarantee]



--------------------------------------------------------------------------------

Accepted and Agreed to:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:  

/s/ Tony Yung

Name:   Tony Yung Title:   Executive Director

[Signature Page – Reynolds American Inc. – Subsidiary Guarantee]



--------------------------------------------------------------------------------

1. GUARANTEE

     1   

2. LIABILITY OF GUARANTORS ABSOLUTE

     2   

3. OBLIGATIONS OF GUARANTORS INDEPENDENT

     2   

4. WAIVERS BY GUARANTORS

     3   

5. RIGHTS OF GUARANTEED CREDITORS

     4   

6. CONTINUING GUARANTEE

     5   

7. SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS

     5   

8. GUARANTEE ENFORCEABLE BY ADMINISTRATIVE AGENT

     6   

9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS

     6   

10. EXPENSES

     8   

11. BENEFIT AND BINDING EFFECT

     8   

12. AMENDMENTS; WAIVERS

     8   

13. SET OFF

     8   

14. NOTICE

     8   

15. REINSTATEMENT

     9   

16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY

     9   

17. RELEASE OF LIABILITY OF GUARANTOR

     10   

18. CONTRIBUTION

     10   

19. LIMITATION ON GUARANTEED OBLIGATIONS

     12   

20. COUNTERPARTS

     12   

21. PAYMENTS

     12   

22. ADDITIONAL GUARANTORS

     12   

23. HEADINGS DESCRIPTIVE

     12   